United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  February 11, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 03-50963
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                       ANTONIO JAUREGUI-ESPARZA,

                                                   Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. DR-02-CR-665-1-WWJ
                          --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Antonio     Jauregui-Esparza   (“Jauregui”)    appeals     from     his

conviction by guilty plea of possession with intent to distribute

marijuana.     Jauregui retained his right to appeal from the denial

of his motion to suppress evidence, and he contends that Border

Patrol agents lacked reasonable suspicion to stop his pickup after

it was observed on Ranch Road 2523 near Del Rio, Texas.

     The Border Patrol agents in Jauregui’s case had reasonable

suspicion to stop the pickup.       Jauregui was traveling in an area


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
close to the border, on a road frequently used to avoid a Border

Patrol checkpoint.    Agent Rene Carrasco was familiar with RR 2523,

having patrolled the road for eight years.         Jauregui’s vehicle was

very clean, which in Agent Carrasco’s experience was unusual for

the area.    Jauregui did not respond to Agent Carrasco’s wave, and

he accelerated and drove away very fast after his initial encounter

with Agent Carrasco.      Jauregui did not stop until agents activated

their lights.    By the time Jauregui was stopped, agents could have

reasonably    suspected    that   Jauregui   was   involved   in   criminal

activity.     See United States v. Inocencio, 40 F.3d 716, 722 (5th

Cir. 1994).     The district court did not err by denying the motion

to suppress.

     AFFIRMED.




                                     2